Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 9/8/2022 and 6/7/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Remarks
Applicant’s argument is moot in view of ground of rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-11, 13-14, 16 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 20100332290 to Narvaez et al. in view of Li et al. US 20060101060.
As to claim 1, Narvaez discloses a computer implemented method for updating customer data that includes a plurality of electronically stored contact records that each include contact information for a respective individual contact (fig. 1), comprising: 
applying automated filtering to the customer data to identify one or more duplicate contacts (the leads are analyzed to eliminate any duplicates [0024]) that fall within defined filtering criteria (filtered. [0024]), through logic based comparison algorithms (comparison [0025]); 
providing information about the one or more identified contacts to a decision making authority for additional filtering (review. [0024]); and 
receiving feedback derived from the decision making authority in respect of the provided information, and based on the feedback, automatically updating the customer data (0025]).
Narvaez does not explicitly teach similarities in separate individual contact data found in multiple records, and the similarities are identified;
generating a multi-dimensional feature vector; 
performing cluster analysis  on the resulting feature vectors to reduce the list to a smaller candidate list of one or more identified duplicate;

Li teach similarities in separate individual contact data found in multiple records, and the similarities are identified ([0032] [0034]);
generating a multi-dimensional feature vector (i.e. multi-dimensional feature vectors [0045]); 
performing cluster analysis ([0084]) on the resulting feature vectors to reduce the list to a smaller candidate list  ([0051]); 

Narvaez and Li are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of  eliminating duplicate ).


It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Han by the teaching of Li to include similarities in separate individual contact data found in multiple records, and the similarities are identified; generating a multi-dimensional feature vector; performing cluster analysis  on the resulting feature vectors to reduce the list to a smaller candidate list of one or more identified duplicate with the motivation to provide better similarity search and eliminating near-duplicate as taught by Li ([0017]).


As to claim 3, Narvaez as modified teaches a method of claim 1 wherein 
the electronically stored contact records include, for at least some of the individual contacts, a first contact record maintained by a customer relationship management (CRM) system, and a second contact record maintained by a CRM support system (fig. 7 and crm [0027]), the contact record and the second contact record for an individual contact be linked by a unique contact ID, wherein: applying the automated filtering to the customer data comprises applying the defined filtering criteria to contact information at least partially derived from the second contact records (fig. 7 and [0027]); and 
automatically updating the customer data comprises causing the CRM support system to update the second contact records and causing the CRM system to update the first contact records (fig. 7 and update [0027]).

As to claim 6, Narvaez as modified teaches a method of claim 1 wherein 
the defined filtering criteria are selected to identify individual contacts that are potential active contacts, the method comprising, for each of a plurality of potential new contacts: receiving information identifying the potential new contact; 
determining a completeness indicator for the potential new contact that quantifies a completeness of contact information available for the potential new contact; 
determining a contact relationship value indicator for the potential new contact that quantifies a perceived value of the potential new contact; 
wherein the filtering criteria is applied to the completeness indicator and the contact relationship value indicator determined in respect of each of the plurality of potential new contacts, and 
the information provided to the decision making authority includes the potential new contacts identified as potential active clients; wherein the feedback identifies the potential active clients that are to be included in the customer data as active contacts.

As to claim 7, Narvaez as modified teaches a method of claim 6 wherein automatically updating the customer data comprises, 
for each potential active contact (potential customers Narvaez [0007]) identified in the feedback for inclusion as an active contact: adding a new contact record for any contact that does not have an existing contact record (Narvaez fig. 2); and 
merging non-overlapping individual contact data from one or more contacts found in filtered contact records identified by the data steward module as duplicate contact records into the identified master contact record (the leads are analyzed to eliminate any duplicates Narvaez [0024]); 
deleting one or more contact records identified by the data steward module as duplicate contact records of the identified master contact record (the leads are analyzed to eliminate any duplicates Narvaez [0024])
including an indicator in the customer data to indicate that the contact is an active contact (fig. 2)(active contact is well known in the art, see attached Gamaley et al. U.SD. 20090172701 (Narvaez [0004]).

As to claim 8, Narvaez as modified teaches a method of claim 6 wherein 
the contact relationship value indicator for each potential new contact is determined based on combination of: 
(i) a perceived value of an existing relationship with the contact's organization, and 
(ii) the potential new contacts position within the contact's organization; and wherein the contact relationship value indicator is included in the information provided to the decision making authority.

As to claim 9, Narvaez as modified teaches a method of claim 1 wherein the contact information for a respective individual contact includes 
a relationship strength information that quantifies communication interaction history with the individual contact, wherein the defined filtering criteria is based on the relationship strength information (using history information is well known in the art, see attached Burbank et al. U.S. 20200153765. [0017]).

As to claim 10, Narvaez as modified teaches a method of claim 9 wherein 
the contact information for a respective individual contact includes (this is considered optional ) a total contact value indicator that quantifies a perceived overall value of the respective contact based on: 
a position of the individual contact within the contact's organization; a size of the contact's organization; and the relationship strength information, wherein the defined filtering criteria is based on the total contact value indicator (fig. 5, 8).

As to claim 11, Narvaez as modified teaches a method of claim 1 wherein 
the defined filtering criteria are selected to identify individual contacts for potential archiving based on contact information included in the contact records for the respective individual contacts (fig. 5, 8), 
the defined filtering criteria being based on a recentness of communication interaction with individual contacts determined based on the contact information (communication interaction is well known in the art, see attached Burbank et al. U.S. 20200153765. [0017])..

As to claim 13, Narvaez as modified teaches a method of claim 1 wherein 
the defined filtering criteria are selected to identify duplicate contact records that potentially all correspond to a same individual based on a similarity of contact information included in the contact records (i.e. eliminate any duplicates.[0024])

As to claims 14, 16, 18-20, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.

Conclusion
	THIS ACTION IS MADE FINAL, Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory- period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136 (a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply-expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153